DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 18, 2020 has been entered. Claims 1-20 are pending in the application. Applicant’s amendments to the claims have not overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed October 23, 2020 (See Below).
Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15: On lines 7-8, “the user’s skin” lacks proper antecedent basis and should recite “a user’s skin”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recited the limitation “the controller element is detachable from the apparatus via respective magnetic contacts within the controller element and the apparatus” in lines 1-2. It is unclear how the controller element is detachable from itself since the controller element makes up the apparatus. For the sake of examination, the limitation will be interpreted as reciting “the controller element is detachable from the first pair of electrical contacts via respective magnetic contacts within the controller element and the first pair of electrical contacts”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 14, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 2017/0209693) in view of Wei (US 2014/0349211) and further in view of Bachinski (US 2013/0023816).
Regarding claim 1, An discloses an apparatus (1, Fig 1a) comprising: a first pair of electrical contacts (240, Fig 4b) electrically connected to the battery (162, Fig 3) to enable a flow of electrical current therebetween when the potential difference from the battery is applied across the first pair of electrical contacts (Para 0006; Also see Fig 3), wherein the apparatus is configured such that when the apparatus is attached to the 10skin of a user, the battery produces the potential difference and enables a flow of electrical current through the user's skin via the first pair of electrical contacts (Para 0032; Para 0055, lines 12-16; Para 0056). An is silent regarding the apparatus comprising a proton battery configured to generate protons in the presence of water to produce a 5potential difference, and wherein the apparatus is configured such that when the apparatus is attached to the 10skin of a user, the proton battery is exposed to water from the user's skin which produces the potential difference. Wei teaches a graphene oxide battery (300, Fig 3; Para 0029) configured to produce a potential difference in a presence of water (Para 0030; Para 0035). Modifying the battery disclosed by An to be a graphene oxide battery as taught by Wei would result in an apparatus configured such that when the apparatus is attached to the 10skin of a user, the graphene oxide battery is exposed to water from the user's skin which produces the potential difference and enables a flow of electrical current through the user's skin (the graphene oxide battery taught by Wei relies on water vapor to power the battery, so any water on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery disclosed by An to be a graphene oxide battery as taught by Wei in order to have a battery that can be automatically charged without an external energy input resulting in a low-power, energy-autonomous device (Para 0030).
The modified invention of An and Wei disclose all of the elements of the invention above. The modified invention is silent regarding a medicament configured to be absorbed into the user's skin, wherein the apparatus is configured such that the flow of electrical current through the user's skin improves an absorption of the medicament into the user's skin. Bachinski teaches an apparatus (apparatus of Fig 20A) comprising a medicament configured to be absorbed into the user's skin, wherein the apparatus is configured such that the flow of electrical current through the user's skin improves the absorption of the medicament into the user's skin (Para 0018; Para 0088). Modifying the apparatus of An and Wei to include a medicament that is absorbed into the user skin as a result of the flow of electrical current through the user's skin as taught by Bachinski would result in an apparatus that can deliver iontophoretic treatment and TENS therapy to treat particular conditions (Para 0087, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of An and Wei to include a medicament that is absorbed into the user skin as a result of the flow of electrical current through the user's skin as taught by Bachinski would result in an apparatus that can deliver iontophoretic treatment and TENS therapy to treat particular conditions (Para 0087, lines 8-17).
Regarding claim 2, the modified invention of An, Wei, and Bachinski discloses the graphene oxide battery (300, Fig 3 –Wei) is a graphene thin film battery (Para 0034 -Wei).

Regarding claim 4, the modified invention of An, Wei, and Bachinski discloses the electrolyte (320, Fig 3 –Wei) is configured to absorb water from a surrounding environment and deliver it to the first electrode to facilitate the generation of the protons (Para 0035 -Wei).
Regarding claim 6, the modified invention of An, Wei, and Bachinski discloses a controller element (165, Fig 3 -An) which is electrically connected between the graphene oxide battery (300, Fig 3 –Wei) and the first pair of electrical contacts (See Fig 3 –An; in the modified invention the proton battery would be in the place of power unit 162, therefor the control element 165 is between the proton battery and the signal generation unit 161 which is connected to the first pair of electrical contacts to send the electrical stimulation signal as described in Para 0055 of An) and is 35configured to control the potential difference applied across the first pair of electrical contacts by the graphene oxide battery and the resulting in the flow of electrical current through the user's skin (Para 0060 –An).
Regarding claim 7, the modified invention of An, Wei, and Bachinski discloses the controller element (165, Fig 3 -An) comprises electrical stimulation driving electronics which control the flow of electrical current through the user's skin according to a predetermined pattern (Para 0059-0060 -An).
Regarding claim 8, the modified invention of An, Wei, and Bachinski discloses the apparatus (1, Fig 1a –An) is configured to enable the flow of electrical current through the user's skin at a level which causes one or more of: stimulation of nerves in the user's skin (Para 0055 –An); stimulation of muscles 
Regarding claim 9, the modified invention of An, Wei, and Bachinski discloses the electrical stimulation driving electronics are transcutaneous electrical nerve stimulation driving electronics, and wherein the apparatus is configured to enable the flow of electrical current through the user's skin at a level which is 15consistent with transcutaneous electrical nerve stimulation therapy (Para 0055 –An).
Regarding claim 10, the modified invention of An, Wei, and Bachinski discloses the controller element (165, Fig 3 –An) electrically connected between the graphene oxide battery (300, Fig 3 –Wei) and the first pair of electrical contacts (See Fig 3 –An; in the modified invention the proton battery would be in the place of power unit 162, therefor the control element 165 is between the proton battery and the signal generation unit 161 which is connected to the first pair of electrical contacts to send the electrical stimulation signal as described in Para 0055 of An) is detachable from the apparatus (Para 0036 –An; the controller element is within element 100).
Regarding claim 11, the modified invention of An, Wei, and Bachinski discloses the controller element (165, Fig 3 –An) is detachable from the apparatus via respective magnetic contacts within the controller element and the apparatus (Para 0036 –An; the controller element is within element 100).
Regarding claim 14, the modified invention of An, Wei, and Bachinski discloses the apparatus (1, Fig 1a –An) comprises one or more of a patch (Para 0068 –An), a 35plaster, a sticker, a bandage, an elastic band, clothing and socks.
Regarding claim 15, An discloses a method of making an apparatus (1, Fig 1a), the method comprising:WO 2017/216418PCT/F12017/05039019 electrically connecting a first pair of electrical contacts (240, Fig 4b) to a battery (162, Fig 3) to enable a flow of electrical current therebetween when a potential difference from the battery is applied across the first pair of electrical contacts (Para 0036; Para 0055), and 5configuring the apparatus such that when the apparatus is attached to the skin of a user, the battery produces the potential 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery disclosed by An to be a graphene oxide battery as taught by Wei in order to have a battery that can be automatically charged without an external energy input resulting in a low-power, energy-autonomous device (Para 0030).
The modified invention of An and Wei disclose all of the elements of the invention above. The modified invention is silent regarding a medicament configured to be absorbed into the user's skin, wherein the apparatus is configured such that the flow of electrical current through the user's skin improves an absorption of the medicament into the user's skin. Bachinski teaches an apparatus (apparatus of Fig 20A) comprising a medicament configured to be absorbed into the user's skin, wherein the apparatus is configured such that the flow of electrical current through the user's skin improves the absorption of the medicament into the user's skin (Para 0018; Para 0088). Modifying the apparatus of An and Wei to include a medicament that is absorbed into the user skin as a result of the flow of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of An and Wei to include a medicament that is absorbed into the user skin as a result of the flow of electrical current through the user's skin as taught by Bachinski would result in an apparatus that can deliver iontophoretic treatment and TENS therapy to treat particular conditions (Para 0087, lines 8-17).
Regarding claim 16, the modified invention of An, Wei, and Bachinski discloses the graphene oxide battery (300, Fig 3 –Wei) is a graphene thin film battery (Para 0034 -Wei).
Regarding claim 17, the modified invention of An, Wei, and Bachinski discloses the graphene oxide battery (300, Fig 3 –Wei) comprises a first electrode (310, Fig 3 –Wei), a second electrode (330, Fig 3 –Wei) and an electrolyte (320, Fig 3 -Wei), the first electrode comprising graphene oxide (Para 0034 -Wei) and configured to generate protons in the presence of water to produce the potential difference between the first and second electrodes (Para 0030; Para 0032–Wei), and the electrolyte configured to enable the protons generated to flow from the first electrode to the second electrode when the first and second electrodes are connected by an external circuit (Para 0032–Wei).
Regarding claim 18, the modified invention of An, Wei, and Bachinski discloses the electrolyte (320, Fig 3 –Wei) is configured to absorb water from a surrounding environment and deliver it to the first electrode to facilitate the generation of the protons (Para 0035 -Wei).
	Regarding claim 20, the modified invention of An, Wei, and Bachinski discloses the apparatus (1, Fig 1a –An) is configured to enable the flow of electrical current through the user's skin at a level which causes one or more of: stimulation of nerves in the user's skin (Para 0055 –An); stimulation of muscles proximal to the user's skin; alteration of properties of the user's skin; and alteration of properties of blood vessels proximal to the user's skin.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over An (US 2017/0209693) in view of Wei (US 2014/0349211) and Bachinski (US 2013/0023816) and in further view of Jang (US 20180369579).
Regarding claim 5, the modified invention of An, Wei, and Bachinski disclose all of the elements of the invention above. The modified invention is silent regarding a porous substrate and wherein the 30apparatus is configured such that when the apparatus is attached to the skin of the user, the graphene oxide battery is exposed to water from the user's skin via the porous substrate. Jang teaches a porous substrate (140, Fig 5A) and wherein the 30apparatus (110, Fig 4) is configured such that the apparatus is exposed to water via the porous substrate (Para 0047). Modifying the apparatus disclosed by An, Wei, and Bachinski to include a porous substrate as taught by Jang would result in an apparatus that is configured such that when the apparatus is attached to the skin of a user, the graphene oxide battery is exposed to water from the user's skin via the porous substrate (water from the environment, including the user’s skin, can enter the proton battery through the porous membrane 140 similarly to that described in Para 0047 of Jang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by An, Wei, and Bachinski to include a porous substrate as taught by Jang in order to provide a flow path for water from the environment to the battery (Para 0047).
Regarding claim 19, the modified invention of An, Wei, and Bachinski disclose all of the elements of the invention above. The modified invention is silent regarding a porous substrate and wherein the 30apparatus is configured such that when the apparatus is attached to the skin of the user, the graphene oxide battery is exposed to water from the user's skin via the porous substrate. Jang teaches a porous substrate (140, Fig 5A) and wherein the 30apparatus (110, Fig 4) is configured such that the apparatus is exposed to water via the porous substrate (Para 0047). Modifying the apparatus disclosed by An, Wei, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by An, Wei, and Bachinski to include a porous substrate as taught by Jang in order to provide a flow path for water from the environment to the battery (Para 0047).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over An (US 2017/0209693) in view of Wei (US 2014/0349211) and Bachinski (US 2013/0023816) and in further view of Michelson (US 6445955).
Regarding claim 12, the modified invention of An, Wei, and Bachinski disclose all of the elements of the invention above. The modified invention is silent regarding one or more additional pairs of electrical contacts electrically connected to the graphene oxide battery to enable the flow of electrical current 25through the user's skin via the respective one or more pairs of electrical contacts when the potential difference from the graphene oxide battery is applied across the respective one or more additional pairs of electrical contacts. Michelson teaches an apparatus (apparatus of Fig 3) comprising a first pair of electrical contacts (the two contacts 5 on the left side of the apparatus, Fig 3) and one or more additional pairs of electrical contacts (the two contacts 5 on the right side of the apparatus, Fig 3) (Also see Fig 4b). Modifying the apparatus disclosed by An, Wei, and Bachinski to include one or more additional contacts as taught by Michelson would result in the additional contacts being electrically connected to the graphene oxide battery to enable a flow of electrical current 25through the user's skin via the respective one or more pairs of electrical contacts when the potential difference from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by An, Wei, and Bachinski to include one or more additional contacts as taught by Michelson in order to allow placement of the apparatus at different locations on the user’s body (Col 6, lines 55-67).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over An (US 2017/0209693) in view of Wei (US 2014/0349211) in further view of Bachinski (US 20130023816) as evidenced by Hughes (US 2017/0036009).
Regarding claim 13, the modified invention of An, Wei, and Bachinski discloses the flow of electrical current through the user’s skin further provides pain relief (Para 0032 –An) and promotes wound healing (Para 0001 –Hughes states that TENS has been known to promote healing). 
Response to Arguments
Applicant's arguments regarding Bachinski not teaching the limitations of claim 13 have been fully considered but are not persuasive. Applicant does not believe that Bachinski’s device effects an absorption of medicament into the user's skin. As described in Para 0088, lines 4-8, when the DC current is applied, it drives the medicament from the reservoir into a patient's skin. Compared to just applying a medicament to the surface of the skin where nothing drives it into the skin, Bachinski's invention teaches the current improves the absorption of the medicament by driving it into the skin where compounds are more readily absorbed. Additionally, there are no limitations in the claim that says that absorption is improved compared to any particular method thus the method described by Bachinski can be compared to any inferior method of delivering a medicament into the skin.
Applicant's arguments regarding a person of ordinary skill in the art would not combine Bachinski with An and/or Wei have been fully considered but are not persuasive. Applicant asserts that 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783